DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, 16/008,765, was filed on 06/14/2018, and claims foreign priority from Chinese Application 201710457967.6, filed 06/16/2017.  The effective filing date is after the AIA  date of March 16, 2013, and so the application is being examined under the “first inventor to file” provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Dec. 7, 2020 has been entered.
This Non-Final Office Action is in response to Applicant’s most recent communication of Dec. 7, 2020.
Claims 1, 2, 8, 9, 11-13 and 19-20 are pending, of which claims 1, 11, and 12 are independent.
In the most recent response, claims 3-6 and 14-17 and have been newly cancelled.  Claims 7, 10, 18, and 21-54 were previously cancelled.  Independent claims 1, 11, and 12 have been amended, as have dependent claims 8, 13, 19 and 20.
All pending claims have been examined on the merits.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 2, 8, 9, 11-13 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Independent claims 1, 11, and 12 recite the step “generating the audio information according to the voice input of the user” twice.  It is not clear if this step is performed once or twice.
Dependent claims 2, 8, 9, 13 and 19-20 inherit this ambiguity.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 8, 9, 11-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0160813 A1 to Divakaran et al. (“Divakaran”. Filed on Oct. 24, 2016. Published on Nov. 22, 2018) in view of US 2002/0010581 A1 to Euler et al. (“Euler”, Eff. Filed Jun. 19, 2000. Published Jan. 24, 2002), and further in view of US 2014/0379354 A1 to Zhang et al. (“Zhang”, Eff. Filed on Jun. 20, 2013. Published on Dec. 25, 2014).
In regards to claim 1, Divakaran discloses: 
1.    (Currently Amended) A payment method, wherein the method comprises:

receiving a payment instruction of a user;

(See Divakaran, Fig. 18 and para. [0202]: “FIG. 18 illustrates an example of an audio analysis tool, specifically, a spoken command analyzer 1800. The spoken command analyzer 1800 of this example includes a voice biometrics system and a speech recognition system. In various implementations, the spoken command analyzer 1800 may include only a voice biometrics system or only a speech recognition system. The illustrated example spoken command analyzer 1800 is provided as one example of a system configured to determine voice biometrics and/or for speech recognition, and other examples, using similar or different components are possible. Spoken command analyzers are also discussed in U.S. patent application Ser. No. 15/013,580, filed on Feb. 2, 2016 and titled “Joint Speaker Authentication and Key Phrase Identification,” the entirety of which is incorporated by reference herein.”)

(See Divakaran, Fig. 18 and para. [0203]: “In various implementations, the spoken command analyzer 1800 can include a speech recognition component and a voice biometrics component. The speech recognition component can be used to, given a sample of human speech, analyze the sample and determine the content of the sample. For example, the speech recognition component can determine whether the person asked a question or issued a command. The voice biometrics component can be used to derive acoustical properties of the sample, such as frequencies or frequency ranges, pitch or pitch ranges, tone or tonal ranges, durations, volume or volume ranges, timbre, sonic texture, and/or spatial location(s) of the sample with respect to the point at which the sample was captured. The example spoken command analyzer 1800 can be configured to determine both the content of, and the biometric data for, the same input speech sample.”)

(See Divakaran, Fig. 18 and para. [0213]: “In various implementations, the speech recognizer 1814 extracts phone and/or phonemic content from an input sample 1830 The speech recognizer may then time-align the phone-level content of the input sample 1830 so that the phonemic or phonetic content of each speech segment can be determined in the context of the temporally preceding and/or subsequent phonemic or phonetic content. In these implementations, the speech recognizer 1814 may function as a partial speech recognizer in that it does not require, for example, language models or grammars. In various implementations, fully automated speech recognition system, which includes language models and grammars, can be used in place of, or in conjunction with, the example speech analyzer 1814.”

a feature matrix comprising at least one feature of audio data in the audio information, the at least one feature of the audio data comprising at least one of frequency data or amplitude data;

(See Divakaran, Fig. 22 and para. [0274]: “In implementations in which one or more participant's vocal features (e.g., non-speech features and/or paralinguistics such as voice pitch, speech tone, energy level, and OpenEars features) are analyzed, the vocal feature recognizer 2244 can extract and classify the Language recognition algorithms may use shifted delta cepstrum coefficients and/or other types of transforms (e.g., cepstrum plus deltas, ProPol 5th order polynomial transformations, dimensionality reduction, vector quantization, etc.) to analyze the vocal features. To classify the vocal features, SVMs and/or other modeling techniques (e.g., GMM-UBM Eigenchannel, Euclidean distance metrics, etc.) may be used. In some implementations, a combination of multiple modeling approaches may be used, the results of which are combined and fused using, for example, logistic regression calibration. In this way, the vocal feature recognizer 2244 can recognize vocal cues including indications of, for example, excitement, confusion, frustration, happiness, calmness, agitation, and the like.”)

(See Divakaran, Fig. 4 and para. [0206]: “In various implementations, the spoken command analyzer 1800 may use a single model to both identify a speaker and to determine what the speaker has said. A “joint” or “combined” speaker and content model models both person-specific and command-specific acoustic properties of a person's speech. The joint speaker and content model can be implemented using, for example, a phonetic model or a i-vector. An i-vector is a compact representation of a speaker's utterance. In various implementations, an i-vector for a short phrase (e.g. one lasting two to five seconds or two to three seconds) can be extracted from training data obtained either during an explicit enrollment process or passively collected as a person speaks while operating a device that includes the spoken command analyzer 1800. I-vector extraction can result in both text identification and speaker identification information being included in the i-vector. I-vectors allows for comparison between similarly constructed i-vectors extract from later-entered speech input.”)

The Examiner interprets a vector as being a simplified version of a matrix.  Moreover, Divakaran also discloses the use of matrices in the context of video recognition:

(Seealso  Divakaran, Fig. 19 and para. [0234]: “The example video event mode 1914 can include one or more computer-accessible data and/or programming structures (e.g., vectors, matrices, databases, lookup tables, or the like), and may include one or more indexed or otherwise searchable stores of information. The video event model 1914 may contain or reference data, arguments, parameters, and/or machine-executable algorithms that can be applied to input images being classified by the video classification system 1912.”)

performing matching between the voice feature vector and a user feature vector; and
authenticating an identity of the user by: 
performing matching between the voice feature vector and a user feature vector; and

(See Divakaran, Fig. 18 and para. [0204]: “In various implementations, the voice biometric information can be used to identify a specific speaker. For example, the spoken command analyzer 1800 can use the voice biometric information to determine that an input phrase was spoken by John rather than by Sam. In some implementations, the speaker's identity can be used to authenticate the speaker. For example, the speaker's identity can be used to determine whether the speaker is authorized to issue a specific instruction. In some cases, a voice-driven system may be configured to only allow particular people to issue some instructions (e.g., “unlock my car”). In other cases, the system may be configured to allow broad categories of people (e.g., adults only) to issue some instructions, while other instructions can be issued by anyone. In most cases, the spoken command analyzer 1800 can identify and authenticate the speaker from the same speech sample that contains the instruction. The spoken command analyzer 1800 may provide the speaker's identification information and the content of the speaker's input to 

However, under a conservative interpretation of Divakaran, it does not expressly teach the following features, which are taught by Euler:
performing dimension reduction processing on the feature matrix by:
inputting the feature matrix and multiple feature dimensions for a voice feature vector of the audio information into a neural network, and
obtaining, from the neural network, multiple dimension values representing the multiple feature dimensions based on the feature matrix;

(See Euler, para. [0018]-[0019]: “FIG. 1 shows a block diagram of a developed voice recognition device and a corresponding method, respectively, in a two-channeled embodiment, i.e., including two input signals y 1 and y2. Using known methods of extracting features, e.g. MFCC, feature vectors O1 and O2 are separately acquired per channel from input signals y1 and y2. A new sequence of transformed feature vectors is formed from the sequence of these feature vectors by a preferably linear operation according to the relationship: O t  ( l ) = T · [ O 1  ( l ) O 2  ( l ) ] ( 1 )

    PNG
    media_image1.png
    88
    900
    media_image1.png
    Greyscale

The matrix operation is performed for every signal block in a reduced time cycle 1. The dimension of matrix T is accordingly selected to cause a reduction in the dimension. If both feature vectors U1 and U2 possess n1 and/or n2 components, respectively, and if the transformed feature vector is only to include nt coefficients, matrix T must have dimension nt times (n1+n2). A typical numerical example is n1=39, n2=39, and nt=32. Then transformation matrix T has the dimension 32*78, and the transformation results in the dimension being reduced from a total of 78 components in feature vectors O1 and O2 to 32 components in transformed featured vector Ot..“)

(See also Euler, para. [0011]: “One advantageous embodiment of the voice recognition device is that the transformation device is a linear transformation device. In this context, suitable measures are that the transformation device is designed to perform a linear discriminant analysis (LDA) or a Karhunen-Loève transform.”)

(See also Euler para. [0013]: “There are also expansions of the LDA that can be used here. Moreover, it is conceivable to select non-linear transformation devices (e.g. so-called “neural networks”). These methods have in common that sample data is required for the design.”)

generating the voice feature vector of the audio information by arranging the multiple dimension values according to a specified order;

(See Euler, para. [0020]: “Based on sample data, transformation matrix T is adjusted so that transformed feature vector O t has the maximum amount of information for differentiating the individual classes. For this purpose, it is possible to use the known methods of linear discriminant analysis or the Karhunen-Loève transform. Transformed feature vectors Ot(l) are used for training classification unit KL.”)

Divakaran above (see para. [0004]: “In some implementations, types of information included in sensory input can include speech information, graphical information, audio input, image input, or tactile input. In some implementations, voice biometrics are capable of being derived from audio input”), with the neural network and matrices, as further taught by Euler above, because Euler’s disclosure is also directed to a “voice recognition device”, and therefore the two references are in the same field of endeavor, and because Euler “provide[s] a voice recognition device requiring the lowest expenditure possible with respect to its design and processing performance for the highest possible rate of recognition.” (See Euler para. [0006]).  
However, under a conservative interpretation of Divakaran and Euler, they do not expressly teach the following features, which are expressly taught by Zhang:
generating, according to audio information in a voice input of the user that comprises a user-defined payment keyword, 

(See Zhang, para. [0056]: “In addition, additional security information such as a password or a PIN (Personal Identity Number) may also be spoken through the voice signal as part of the validation requirements, thus providing more security information to safeguard the validation procedure, yet resolving the added operating cost and delay problems incurred by the prior art payment validation and payment transaction processes.”)

	The Examiner notes that it is old and well known for users to define passwords and PINs (Personal Identity Numbers).

determining whether the user-defined payment keyword in the voice input of the user is the same as a preset keyword; 

(See Zhang, para. [0017]-[0020]: “detecting whether the identification information is identical to a pre-stored identification information; if identical: extracting voice characteristics associated with an identity information and a text password from the current voice signal; matching the current voice characteristics to a pre-stored speaker model; if successfully matched: sending by the server, an validation reply message to the terminal to indicate that payment request has been authorized, wherein the validation reply message is utilized by the terminal to proceed with a payment transaction, wherein the identity information identifies an owner of the current voice signal, and the text password is a password indicated by the current voice signal.”)

(See Zhang, para. [0097]: “When the acquired identification information in the payment validation request is identical to the pre-stored identification information, the server (140) may extract the current voice characteristics in the current voice signal associated with the identity information and the text password in the current voice signal.”)



obtaining payment object information by:
generating the audio information according to the voice input of the user, 
performing voice recognition on the audio information, to obtain payment object description information,

(See Zhang, para. [0017]-[0020]: “detecting whether the identification information is identical to a pre-stored identification information; if identical: extracting voice characteristics associated with an identity information and a text password from the current voice signal; matching the current voice characteristics to a pre-stored speaker model; if successfully matched: sending by the server, an validation reply message to the terminal to indicate that payment request has been authorized, wherein the validation reply message is utilized by the terminal to proceed with a payment transaction, wherein the identity information identifies an owner of the current voice signal, and the text password is a password indicated by the current voice signal.”)

(See Zhang, para. [0100]: “In step 307, the server (140) may match the current voice characteristics (i.e., frequency bands displayed in time-domain or a voice envelop) to the pre-stored speaker model. The pre-stored speaker model may be a Hidden Markov Model (HMM), Gaussian Mixture Model (GMM) or Support Vector Machine (SVM).”)

querying a locally stored object information set according to the payment object description information, to obtain at least one piece of payment object information,

(See Zhang, para. [0071]: “In step 201, the terminal (120) receives identification information input by a user. The user may input relevant identification information as prompted by a payment application program installed on the terminal (120). The identification information may include the user's payment account number, user's name and user's password corresponding to the account number. Such information may have been already been registered ahead of time with the server (140) (belong to a financial institution or to a merchant), prior to processing an on-line payment transaction.”)

(See Zhang, para. [0073]: “The registration server here may be the same as or different from the payment server. If the registration server and the payment server are different, then the payment server must first pull the user's identification information from the registration server and take the identification information as the pre-stored identification information. The payment server here refers to the server (140) as shown in FIG. 1.”)
 
(See Zhang, para. [0077]: “In step 205, the server (140) may detect whether the identification information is identical to the pre-stored identification information. In the present embodiment, the server (140) may also communicate with a registration server (locally or remotely).”)

 feeding back the at least one piece of payment object information to the user, and

If it is detected that the identification information in the payment validation request is identical to or the same as the pre-stored identification information, the server (140) may transmit a validation reply information to the terminal (120) to authorize for payment transaction, after successfully matching the current voice characteristics and the pre-stored speaker model.”)

receiving a confirmation instruction of the user, and using payment object information pointed to by the confirmation instruction as the obtained payment object information; and

(See Zhang, para. [0113]: “The illustrated method replaces the step of generation of SMS validation messages by the server (140) by matching of the current voice signal to the pre-stored speaker model. In effect, the illustrated payment validation method has at least eliminated the extra steps in the prior art method, which requires separately generating a SMS by the server (140) to send to the terminal (120) to be entered by the user for further security verification. Thus the current invention has reduced the operating cost by simplifying the payment validation process using the unique identity of the user (i.e., the voice signature) during the validating process. In addition, the user experience is enhanced with reduced operations as required by the user.”)

(The Examiner notes that Zhang describes Zhang’s invention as being an improvement over prior art that includes this claimed step.)

when the authenticating succeeds based on a successful matching of the voice feature vector and the user feature vector and the user-defined payment keyword in the voice input of the user is the same as the preset keyword, 

(See Zhang, para. [0017]-[0020]: “detecting whether the identification information is identical to a pre-stored identification information; if identical: extracting voice characteristics associated with an identity information and a text password from the current voice signal; matching the current voice characteristics to a pre-stored speaker model; if successfully matched: sending by the server, an validation reply message to the terminal to indicate that payment request has been authorized, wherein the validation reply message is utilized by the terminal to proceed with a payment transaction, wherein the identity information identifies an owner of the current voice signal, and the text password is a password indicated by the current voice signal.”)

sending the payment object information and personal information associated with the user feature vector to a server that performs a payment operation for the payment object information according to a resource account associated with the personal information.

(See Zhang, para. [0071]: “In step 201, the terminal (120) receives identification information input by a user. The user may input relevant identification information as prompted by a payment application program installed on the terminal (120). The identification information may include the user's payment account number, user's name and user's password corresponding to the account number. Such information may have been already been registered ahead of time with the server (140) (belong to a financial institution or to a merchant), prior to processing an on-line payment transaction.”)
 
The registration server here may be the same as or different from the payment server. If the registration server and the payment server are different, then the payment server must first pull the user's identification information from the registration server and take the identification information as the pre-stored identification information. The payment server here refers to the server (140) as shown in FIG. 1.”)
 
(See Zhang, para. [0077]: “In step 205, the server (140) may detect whether the identification information is identical to the pre-stored identification information. In the present embodiment, the server (140) may also communicate with a registration server (locally or remotely).”)

It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to include in the method for authentication using voice biometric information for a “virtual personal assistant”, as taught by Divakaran above, with the “voice recognition device” further taught by Euler above, and to further include Zhang’s disclosure of “voice matching”, “password matching”, and “confirmation message sending”, because all three references are directed to a “voice recognition device”, and because Zhang discloses the benefit of “significantly enhance[ing] the security of online payment..” (See Macho para. [0004]).
In regards to claim 2, Divakaran discloses: 
2.    (Original) The method according to claim 1, wherein before the receiving a payment instruction of a user, the method further comprises: obtaining by identification an enabling instruction from the audio information in the voice input of the user.

(See Divakaran, Fig. 18 and para. [0204]: “In various implementations, the voice biometric information can be used to identify a specific speaker. For example, the spoken command analyzer 1800 can use the voice biometric information to determine that an input phrase was spoken by John rather than by Sam. In some implementations, the speaker's identity can be used to authenticate the speaker. For example, the speaker's identity can be used to determine whether the speaker is authorized to issue a specific instruction. In some cases, a voice-driven system may be configured to only allow particular people to issue some instructions (e.g., “unlock my car”). In other cases, the system may be configured to allow broad categories of people (e.g., adults only) to issue some instructions, while other instructions can be issued by anyone. In most cases, the spoken command analyzer 1800 can identify and authenticate the speaker from the same speech sample that contains the instruction. The spoken command analyzer 1800 may provide the speaker's identification information and the content of the speaker's input to other devices or systems, which may be configured to authenticate the speaker and/or to execute the speaker's instructions.”)

In regards to claims 3-7, they are cancelled.
In regards to claim 8, it is recited in the alternative. Divakaran discloses at least the highlighted feature: 
8.    (Currently Amended) The method according to claim 1, wherein the step of generating a voice feature vector comprises at least one of the following:
selecting any piece of audio information of the user, to generate the voice feature vector; or
providing specified information to the user, generating audio information according to a voice input that is made by the user based on the specified information, and generating the voice feature vector according to the audio information.

(See Divakaran, Fig. 4 and para. [0206]: “In various implementations, the spoken command analyzer 1800 may use a single model to both identify a speaker and to determine what the speaker has said. A “joint” or “combined” speaker and content model models both person-specific and command-specific acoustic properties of a person's speech. The joint speaker and content model can be implemented using, for example, a phonetic model or a i-vector. An i-vector is a compact representation of a speaker's utterance. In various implementations, an i-vector for a short phrase (e.g. one lasting two to five seconds or two to three seconds) can be extracted from training data obtained either during an explicit enrollment process or passively collected as a person speaks while operating a device that includes the spoken command analyzer 1800. I-vector extraction can result in both text identification and speaker identification information being included in the i-vector. I-vectors allows for comparison between similarly constructed i-vectors extract from later-entered speech input.”)

In regards to claim 9, Divakaran discloses: 
9.    (Previously Presented) The method according to claim 8, wherein the specified information is requesting the user to make a specified sound; and the sending step further comprises:

performing voice recognition on the audio information used to generate the voice feature vector; determining whether a user voice conforms to the specified information; and

(See Divakaran, Fig. 18 and para. [0203]: “In various implementations, the spoken command analyzer 1800 can include a speech recognition component and a voice biometrics component. The speech recognition component can be used to, given a sample of human speech, analyze the sample and determine the content of the sample. For example, the speech recognition component can determine whether the person asked a question or issued a command. The voice biometrics component can be used to derive acoustical properties of the sample, such as frequencies or frequency ranges, pitch or pitch ranges, tone or tonal ranges, durations, volume or volume ranges, timbre, sonic texture, and/or spatial location(s) of the sample with respect to the point at which the sample was captured. The example spoken command analyzer 1800 can be configured to determine both the content of, and the biometric data for, the same input speech sample.”)

if yes, sending the payment object information and the personal information associated with the user feature vector to the server.

(See Divakaran, Fig. 18 and para. [0204]: “In various implementations, the voice biometric information can be used to identify a specific speaker. For example, the spoken command analyzer 1800 can use the voice biometric information to determine that an input phrase was spoken by John rather than by Sam. In some implementations, the speaker's identity can be used to authenticate the speaker. For example, the speaker's identity can be used to determine whether the speaker is authorized to issue a specific instruction. In some cases, a voice-driven system may be configured to only allow particular people to issue some instructions (e.g., “unlock my car”). In other cases, the system may be configured to allow broad categories of people (e.g., adults only) to issue some instructions, while other instructions can be The spoken command analyzer 1800 may provide the speaker's identification information and the content of the speaker's input to other devices or systems, which may be configured to authenticate the speaker and/or to execute the speaker's instructions.”)

(See Divakaran, Fig. 4 and para. [0091]: “The web services 442 can, in various implementations, integrate services provided be websites or other networked resources. For example, the web-services can implement a client-server protocol to interface with services provided by remote servers. These services can be used to fulfil a user's intent. For example, when the domain is a map application, the web services 442 can be used to access publically-available maps and address books. In some implementations, the web services 442 can be used for information retrieval and/or to perform transactions on behalf of a device's user. For example, a user can request that the virtual personal assistant system 400 buy a particular product, and the virtual personal assistant system 400 can, using the web services 442, find the product and place the order.”)

In regards to claim 10, it is cancelled. 
In regards to claim 11, it is rejected on the same grounds as claim 1. 
In regards to claim 12, it is rejected on the same grounds as claim 1, except for the following features: 
12.    (Currently Amended) A system, comprising:

a hardware processor; and a non-transitory machine-readable storage medium encoded with instructions executable by the hardware processor to perform a operations comprising:

when the authenticating succeeds based on a successful matching of the voice feature vector and the user feature vector and the user-defined payment keyword in the voice input of the user is the same as the preset keyword, sending the payment object information and at least one of the audio information in the voice input of the user, the feature matrix generated according to the audio information, or the voice feature vector generated according to the audio information to a server that determines personal information of the user according to the audio information, the feature matrix, or the voice feature vector, to perform a payment operation for the payment object information according to a resource account associated with the personal information.

These features are rejected on the same grounds as claims 8 and 9.
In regards to claims 13 and 19-20, they are respectively rejected on the same grounds as claims 2 and 8-9. 

Response to Arguments
Claim Rejections - 35 USC § 101
Applicant’s amendments to the independent claims 1, 11, and 12 have overcome the 35 USC § 101 grounds of rejection.  
More specifically, the Examiner holds that the newly amended independent claims, which more clearly recite a method of user authentication, are similar to Example 41 “Cryptographic Communications” in the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), as can be found at pages 14-16 of the following PDF file: https://www.uspto.gov/sites/default/files/documents/101_examples_37to42_20190107.pdf
More specifically, Example 41 was found to be patent eligible because of the following reasons: 
In particular, the combination of additional elements use the mathematical formulas and calculations in a specific manner that sufficiently limits the use of the mathematical concepts to the practical application of transmitting the ciphertext word signal to a computer terminal over a communication channel. Thus, the mathematical concepts are integrated into a process that secures private network communications, so that a ciphertext word signal can be transmitted between computers of people who do not know each other or who have not shared a private key between them in advance of the message being transmitted, where the security of the cipher relies on the difficulty of factoring large integers by computers. Thus, the claim is not directed to the recited judicial exception, and the claim is eligible.

The arguments presented in regards to the patent eligibility of Example 41 are applicable to independent claims 1, 11, and 12 of the present application, as follows: 
In particular, the combination of additional elements performs “authentication” in a practical and specific manner: “when the authenticating succeeds based on a successful matching of the voice feature vector and the user feature vector and the user-defined payment keyword in the voice input of the user is the same as the preset keyword”, wherein the “voice feature vector” is generated by “arranging the multiple dimension values according to a specified order”, and wherein “the multiple dimension values” are obtained from a neural network, based on a “feature matrix” that comprises at least one of “frequency data” or “amplitude data” of “audio information in a voice input of the user”. 

These practical and technological features sufficiently limit the use of the business method concept of “sending the payment object information and personal information associated with the user feature vector to a server that performs a payment operation for the payment object information according to a resource account associated with the personal information”. 

Thus, the business method concepts are integrated into a process that performs authentication based on specific technological techniques of “matching of the voice feature vector and the user feature vector” and “matching the user-defined payment keyword in the voice input of the user” to a stored “preset keyword”, so that a payment operation can be transmitted, wherein the authentication relies on the matching of voice data and keywords, and wherein the “voice feature vector” is generated by 


Claim Rejections - 35 USC § 103
Applicant’s amendments to the independent claims 1, 11, and 12 have necessitate the new 35 35 USC § 103 grounds of rejection.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10,178,432 B2 to Richman. See Fig. 5 and col. 8, line 60 to col. 9, line 8: “Once user profiles are associated with respective users, the logic of FIG. 5 may be invoked. As shown, at block 500 a sample of speech may be audibly and/or visibly presented on, e.g., the AVDD 12. The user is then prompted at block 502 to speak the sample, with the user's voice speaking the sample being recorded at block 504 and used to establish an audio or speech template for purposes to be shortly disclosed. The template may include a digitization of the user's voice per se and/or data representing a "fingerprint" of the voice, such as spectral features of the spoken sound as derived using any one or more of frequency estimation, hidden Markov models, Gaussian mixture models, pattern matching algorithms, neural networks, matrix representation, vector quantization and decision trees. In example embodiments, the template is associated with the corresponding user's account at block 506.”
US 10,945,080 B2 to Benattar et al. See Fig. 6 and col. 17, line 59 to col. 18, line 4: “If the determination 602 is that there is no active beam, determination 611 tests whether the detection condition is active. The detection condition is any condition that the analysis process is monitoring. Audio conditions may include voice activity detection, keyword detection, speaker detection, and direction of arrival detection. Other conditions may also be monitored, both audio and non-audio. For example, location services may provide input to the condition detection noise profiles, audio profiles, such as an alarm detection, proximity detection, detection of beacon signals, like iBeacon, detection of ultrasonic signals, matching audio content to a reference
US 2014/0122087 A1 to Macho (“Macho”. Filed on Oct. 30,2012. Published on May 1, 2014). See Figs. 4 and 5, and para. [0031]: “In one embodiment of an apparatus, the device includes at least one processor; and at least one tangible memory storing computer instructions that when executed, cause the apparatus to: initiate a word spotting algorithm on a wireless communications device in a first power mode to detect a keyword data sequence embedded within a sampled audio signal”, and para. [0035]: “In a further embodiment, a voice recognition algorithm (420) is performed on the sampled audio signal as shown in FIG. 5. The voice recognition algorithm, also referred to herein as speaker verification or recognition, is adapted for operating on the sampled audio signal to identify that one or more embedded voice print data matches a predetermined voice print data (422). In one exemplary embodiment, the voice recognition algorithm is adapted to use any of the well-known speaker verification techniques including frequency estimation, hidden Markov models, Gaussian mixture models, pattern matching algorithms, neural networks, matrix representation, Vector Quantization and decision trees. If this identification data is detected, the wireless communication device is activated to accept further speech and/or voice commands (424).”)
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications should be directed to Examiner Ayal Sharon, whose telephone number is (571) 272-5614, and fax number is (571) 273-1794.  The Examiner can normally be reached from Monday to Friday between 9 AM and 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-

Sincerely,

/Ayal I. Sharon/
Examiner, Art Unit 3695

April 11, 2021